Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of Invention I (Claims 1-6), without traverse, in the reply filed on 2/4/2022 is acknowledged.  
Claims 7-9 (Invention II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Specification is silent with regards to the claimed feature “a window size is set to be smaller than a range between peaks disposed on both sides of the reference peak”. In [0013], the same language is used as in the claim without any reasons/explanation of the “smaller” size.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 3, the limitation “stride width” is unclear/indefinite as it appears that rather a stride length (discussed in Claim 4) would be the appropriate term width determined via using a peak head acceleration exist in the specification to clarify this situation. 
The Examiner interpreted this limitation accordingly as a stride length. 
If this interpretation is incorrect, the Examiner reserves the right to issue a § 112(a)-written description rejection in the next office action as no disclosure exists with regards to a stride width except for the claim language repeated in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Keun Jung (Korean Application KR 101830371), hereinafter ‘Jung’ (submitted in the IDS dated 8/20/2020.
With regards to Claim 1, Jung discloses 
vertical acceleration component, added by examiner [0053]; az [0043]; Figs. 7(A) and (B)) disposed at a head part of the pedestrian, as discussed above; a gait point-in-time detecting step of setting a gait point-in-time by extracting a peak value in the acceleration in the vertical direction within a gait cycle (the peak value is formed [0053]; Fig.7(A)) including a standing phase and a swing phase (it can be divided into state of the surface is stepped with section, and one foot state of the surface is stepped with section and one foot the section and while being the state stepping the surface with one foot the shaking to upper and lower direction is most less [0053]) and detecting a start point and an end point of a double-limb support on the basis of the peak value (While determining the section in which the peak value is formed [0053]: grayed-out are surrounding the peaks in Fig. 7(A)); and a gait parameter detecting step of detecting the double-limb support on the basis of the start point and the end point in order to analyze a gait posture of the pedestrian [0053-0055], wherein the start point and the end point of 
However, Jung does not specifically disclose that the start point of the double-limb support is the same as an end point of a single-limb support, and the end point of the double-limb support is the same as a start point of a single-limb support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to account for the fact that the start point of the double-limb support is the same as an end point of a single-limb support, and the end point of the double-limb support is the same as a start point of a single-limb support as starting/ending points happen interchangeably during the same time window while a pedestrian walks using both feet as discussed in [0053-0055] and Figs. 7(A) and 7(B).

With regards to Claim 5, Jung also discloses collecting horizontal accelerations of a left and right foot (left and right acceleration … measured in the time domainx [0060]). 
Further, In a machine translation from WIPO web site (attached), left/right foot is distinguished in this paragraph (First, a foot supported on the basis of a sign of left and right direction acceleration (A x) measured in a time domain is grasped).

With regards to Claim 6, Jung also discloses a highest peak of the peaks of the gait cycle as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Kawamura to use the highest peak as a reference peak for a gait assessment as discussed above (measured in time domainZ comprises peak value, Jung [0017]) while set/limit the window size to be smaller than a range between other peaks disposed on both sides of the reference peak to concentrate/use the assessment of the reference peak as opposed to the other peaks if the window would be larger (encompassing them).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kazuya Kawamura et al., “Gait Phase Detection Using Foot Acceleration for Estimating Ground Reaction Force in Long Distance Gait Rehabilitation”, Journal of Robotics and Mechatronics, Vol.24,  No.5, 2012, pp. 828-837, submitted in the IDS dated 8/20/2020, hereinafter ‘Kawamura’.
Jung discloses the claimed invention as modified in Claim 1.
However, Jung does not specifically disclose wherein in the gait point-in-time detecting step, a gait jerk signal at a point-in-time in which an impact is applied to a ground when a limb moves from the single- limb support to the double-limb support is further detected by differentiating the acceleration in the vertical direction, and a peak value of the gait jerk signal located before the peak value of the acceleration in the vertical direction is set as the start point of the double-limb support, and a peak value of 
Kawamura discloses a gait jerk signal at a point-in-time in which an impact is applied to a ground when a limb moves from the single- limb support to the double-limb support is further detected by differentiating the acceleration in the vertical direction (we focused on a jerk of each foot in vertical axis direction, which shows changing acceleration during walking, p.830), i.e. “when a limb moves from the single- limb support to the double-limb support”, added by examiner.
Kawamura also discloses a peak value of the gait jerk signal located before the peak value of the acceleration in the vertical direction is set as the start point of the double-limb support, and a peak value of the gait jerk signal located after the peak value of the acceleration in the vertical direction is set as the end point of the double-limb support (l11e acceleration value shows dear changes when subjects start and stop their motion. The jerk of each foot in vertical axis direction shows significant change with the timing of Heel-contact and with the timing of Toe-off, as shown in Fig. 4. This change has been caused by flipping the sign of the difference of acceleration data. To use this change, we proposed to detect the timing of Heel-contact and Toe-off during gait motion using zero-crossing point of jerk of each foot, p.830; Fig. 5 shows differences between the peaks of Heel-contact and the peaks of 'Toe-off have been occurred … We found jerk data (HCpeak, TOpeak in Fig. 5) that detects Heel-contact and Toe-off in a gait cycle. Next, we found jerk data (HCprepeak, TOprepeek in .Vig, 5) that occurred just before Heel-contact and Toe-off. From these results, we set the threshold to detect the timing of Heelcontact between HCpeak and HCprepeak and to detect the timing of Toe-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung in view of Kawamura to detect a walking phase between the swing phase period and standing phase period (Kawamura, p.833), to differentiate the acceleration in the vertical direction of a gait jerk signal in which an impact is applied to a ground and use a peak value of the gait jerk signal located before the peak value of the acceleration in the vertical direction is set as the start point of the double-limb support, and a peak value of the gait jerk signal located after the peak value of the acceleration in the vertical direction is set as the end point of the double-limb support as known in the art and discussed in Kawamura (gait phase could be detected using the jerk of each leg, calculated from acceleration data in vertical axis direction, Kawamura, Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Mark D. Latt et al., “Walking speed, cadence and step length are selected to optimize the stability of head and pelvis accelerations”, Exp Brain Res (2008) 184:201–209, hereinafter ‘Latt’, in further view of “Step Length, Cadence, and the Walk Ratio”, .
Jung discloses the claimed invention as modified in Claim 1.
Jung additionally discloses using acceleration in the vertical direction (a measured in the time domain x The foot supported based on the denotation is grasped on. Next, upper and lower direction acceleration (a measured in the time domainz The peak value, and the difference value between the valley value and two are compared. That is, the time which the left foot supports and the peak value, when the right leg supports the valley value etc. are compared [0060]) and detecting pedestrian position using a global positioning system (GPS) (position sensitive detector (112) can measure the user location using the GPS signal [0020]).
Jung also discloses average velocity of a walker [0014].
However, Jung does not specifically disclose in the gait parameter detecting step, a cadence and a step width are detected on the basis of the peak value of the acceleration in the vertical direction, and a gait velocity, a stride length, and a step length of the pedestrian are further detected in a case of using a global positioning system (GPS).
Latt discloses a cadence is detected on the basis of the peak value of the acceleration in the vertical direction (The following variables were calculated… Cadence (steps/min), calculated as the number of vertical pelvis acceleration peaks (heel strike transients) divided by the duration of the walking trial, p.203 Table 1).
Step Length discloses calculating step length (Walking speed is also the product of step length and cadence, p.1).


With regards to Claim 4, Jung in view of Latt, and Step Length discloses the claim limitations as discussed in Claim 4, where the Step Length formula (Walking speed is also the product of step length and cadence) provides mathematical base for the claimed formula in which “step length” is equivalent to “stride length” and “walking speed” is equivalent to “gait velocity”. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benoit Mariani et al (US 9307932) discloses a system and a method for assessment of walking and miming gait in human using vertical acceleration peaks. 
Giovanni Nino et al. (US 10307081) discloses determining two or more characteristics of an activity performed by a subject including gait.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863